DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 23 March 2021 has been entered. Claims 1-7 and 13-25 remain pending in the application. Applicant’s amendments to the Claims in regards to the 35 U.S.C. 112(b) issue have corrected the antecedence noted in Non-Final Office Action mailed 01 February 2021 and as such, the rejection is withdrawn.

	Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 10 “In Shapiro, the hash of Step 704 and the hash of Step 708 are used to identify two different servers”, examiner respectfully disagrees and notes the following:
	While the hashing of Shapiro can sometimes identify two different physical servers, that is not always the case, as shown in Step 714. Shapiro teaches a two level hashing system similar to the system claimed. In addition, the amended claims state that hashing the first identifier results in the set of virtual units and the physical node that they are stored on. Shapiro teaches that hashing the VID (first identifier) results in the physical 
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 13, and 21 have been amended to recite in part “determining, from a plurality of sets of virtual units included in the plurality of physical nodes of the storage system, a target set of virtual units associated with the object and a first node of the plurality of physical nodes on which the target set of virtual units is stored, based on performing a first hash on a first identifier of the object”. This is new matter. The supplied disclosure in [0049] states that a hash of the claimed first identifier (key of the disclosure) results in the ID of the targeted set of virtual units. There is no 

Dependent claims 3, 15, and 23 recite in part “determining, from the at least one virtual unit identifier, a virtual unit identifier corresponding to the second identifier of the object; and determining a virtual unit identified by the virtual unit identifier as the target virtual unit”. This is new matter. The independent claims state that a hash of the first and second identifiers together (key and first id of the disclosure) is necessary to ID the target virtual unit of the set of virtual units. However, these dependent claims instead claim that this determination is made using the second identifier (first id of the disclosure), therefore contradicting the independent claim. For the purposes of examination, these claims will be interpreted as the third identifier (second id of the disclosure) being used to determine the target virtual unit of the set of virtual units.
As claims 2-7, 14-20, and 22-25 are directly or indirectly dependent on rejected claims 1, 13, or 21 above, claims 2-7, 14-20, and 22-25 are also rejected under 35 U.S.C. 112(a) for new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 3, 15, and 23 recite in part “determining, from the at least one virtual unit identifier, a virtual unit identifier corresponding to the second identifier of the object; and determining a virtual unit identified by the virtual unit identifier as the target virtual unit”. This is new matter. The independent claims state that a hash of the first and second identifiers together (key and first id of the disclosure) is necessary to ID the target virtual unit of the set of virtual units. However, these dependent claims instead claim that this determination is made using the second identifier (first id of the disclosure), therefore contradicting the independent claim. For the purposes of examination, these claims will be interpreted as the third identifier (second id of the disclosure) being used to determine the target virtual unit of the set of virtual units.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7 and 13-25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (US 8,589,659 B1) hereinafter referred to as Shapiro.

Regarding claim 1, Shapiro teaches A method of processing an access request, comprising: 
receiving, by a system comprising a processor, an access request for an object associated with a storage system (Shapiro Fig. 1 Storage Servers 106 with Storage Controllers 108; Fig. 7; Col. 9 Lines 28-33, "FIG. 7 shows a flowchart for writing data to a previously created object in the storage pool in accordance with one or more embodiments of the invention. In one embodiment of the invention, the process shown in FIG. 7 is performed by the SCDD (102A, 102B in FIG. 1). In Step 700, a <VID, offset> is received"; Fig. 7 is teaching a write command (access request)), the storage system including a plurality of physical nodes (Shapiro Fig. 1 Storage Servers 106), each of the plurality of physical nodes including at least one set of virtual units (Shapiro Fig. 2A Storage Servers containing Sever entries 206 (Virtual units); All of the server entries on each physical storage server is a set of virtual units), each set of virtual units including at least one virtual unit (Shapiro Fig. 2A Storage Servers containing Sever entries 206 (Virtual units); All of the server entries (virtual units) on each physical storage server is a set of virtual units); 
determining, from a plurality of sets of virtual units included in the plurality of physical nodes of the storage system, a target set of virtual units associated with the object and a first node of the plurality of physical nodes on which the target set of virtual units is stored, based on performing a first hash on a first identifier of the object (Shapiro Fig. 7; Col. 9 Lines 33-34, "In Step 702, the node ID is extracted from the VID"; The node ID identifies the physical node the request is stored on. If all of the server entries (virtual units) on a physical node are considered to be a single set of server entries (set of virtual units), then this also identifies the set of virtual units the access request is targeting);
and determining, from the target set of virtual units, a target virtual unit of the first node corresponding to the object, based on performing a second hash on the first identifier of the object and a second identifier of the target set of virtual units (Shapiro Fig. 7; Col. 9 Lines 37-39, "In Step 706, an OL from storage server identified by the node ID is obtained using the first hashed value"; Col. 6 Line 12 "There is a single OL for each object in the storage pool"; The system identifies the OL (virtual unit) based on hashing the node ID).

Independent claims 13 and 21 have substantially the same scope and limitations as claim 1 as it is they are respectively the corresponding Device and Non-transitory computer-readable medium claims. Therefore, claims 13 and 21 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 2, Shapiro teaches The method according to claim 1, wherein the determining the target set of virtual units comprises: determining the first identifier of the object (Shapiro Fig. 7; Col. 9 Lines 28-33, "FIG. 7 shows a flowchart for writing data to a previously created object in the storage pool in accordance with one or more embodiments of the invention. In one embodiment of the invention, the process shown in FIG. 7 is performed by the SCDD (102A, 102B in FIG. 1). In Step 700, a <VID, offset> is received"; VID is first identifier); determining a plurality of set identifiers of the plurality of sets of virtual units in the storage system (Shapiro Col. 6 Lines 47-48, "In Step 300, the storage servers to be included in the storage pool are identified"; As each storage server is equivalent to one set, all of the set identifiers are determined); determining, from the plurality of set identifiers, a set identifier associated with the first identifier of the object (Shapiro Fig. 7; Col. 9 Lines 28-33, "FIG. 7 shows a flowchart for writing data to a previously created object in the storage pool in accordance with one or more embodiments of the invention. In one embodiment of the invention, the process shown in FIG. 7 is performed by the SCDD (102A, 102B in FIG. 1). In Step 700, a <VID, offset> is received"; VID is first identifier and identifies the set (server)); and determining a set of virtual units identified by the associated set identifier as the target set of virtual units (Shapiro Fig. 7; Col. 9 Lines 28-33, "FIG. 7 shows a flowchart for writing data to a previously created object in the storage pool in accordance with one or more embodiments of the invention. In one embodiment of the invention, the process shown in FIG. 7 is performed by the SCDD (102A, 102B in FIG. 1). In Step 700, a <VID, offset> is received"; VID is first identifier and identifies the set (server)).

Dependent claims 14 and 22 have substantially the same scope and limitations as claim 2 as it is they are respectively the corresponding Device and Non-transitory computer-readable medium claims. Therefore, claims 14 and 22 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 3, Shapiro teaches The method according to claim 1, wherein the determining the target virtual unit comprises: determining a third identifier of the object (Shapiro Col. 9 Lines 34-39, "In Step 704, <VID, -1>is hashed to obtained a first hashed value. As discussed above, any special offset ( other than -1) may be used with departing from the invention. In Step 706, an OL from storage server identified by the node ID is obtained using the first hashed value"; The hashed value is the second identifier); determining at least one virtual unit identifier of at least one virtual unit in the target set of virtual units (Shapiro Col. 9 Lines 54-55, "In Step 714, a determination is made about whether the target storage server includes the OL"; In order to match the given OL to an OL on the server, all OL must be known); determining, from the at least one virtual unit identifier, a virtual unit identifier corresponding to the second identifier of the object (Shapiro Col. 9 Lines 34-39, "In Step 704, <VID, -1>is hashed to obtained a first hashed value. As discussed above, any special offset ( other than -1) may be used with departing from the invention. In Step 706, an OL from storage server identified by the node ID is obtained using the first hashed value"; Col. 9 Lines 54-55, "In Step 714, a determination is made about whether the target storage server includes the OL"; The hashed value is the second identifier and is matched to the targeted OL); and determining a virtual unit identified by the virtual unit identifier as the target virtual unit (Shapiro Col. 9 Lines 34-39, "In Step 704, <VID, -1>is hashed to obtained a first hashed value. As discussed above, any special offset ( other than -1) may be used with departing from the invention. In Step 706, an OL from storage server identified by the node ID is obtained using the first hashed value"; The hashed value is the second identifier and is matched to the targeted OL).

Dependent claims 15 and 23 have substantially the same scope and limitations as claim 3 as it is they are respectively the corresponding Device and Non-transitory computer-readable medium claims. Therefore, claims 15 and 23 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 4, Shapiro teaches The method according to claim 1, further comprising: allocating, to the target set of virtual units, a computing resource, for processing the access request, the computing resource being shared by virtual units in the target set of virtual units (Shapiro Fig. 1; Col. 3 Lines 55-58, "The storage controller (108A, 108B) is configured to implement various embodiments of the invention in accordance with FIGS. 3-9. In one embodiment of the invention, the storage controller includes a processor"; As can be seen in Fig. 1, the storage controller is shared by all of the entries (virtual units) on the server (set of virtual units)).

Dependent claims 16 and 24 have substantially the same scope and limitations as claim 4 as it is they are respectively the corresponding Device and Non-transitory computer-readable medium claims. Therefore, claims 16 and 24 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 5, Shapiro teaches The method according to claim 4, wherein the allocating the computing resource comprises: determining a maximum computing resource supported by a physical node that includes the target set of virtual units; and evenly allocating the maximum computing resource to sets of virtual units included in the physical node (Shapiro Fig. 1; Col. 3 Lines 55-58, "The storage controller (108A, 108B) is configured to implement various embodiments of the invention in accordance with FIGS. 3-9. In one embodiment of the invention, the storage controller includes a processor"; As can be seen in Fig. 1, the storage controller is shared by all of the entries (virtual units) on the server (set of virtual units). As there is a single controller, the maximum resource is known (1) and the one resource is used by the server (set of units) to process requests, therefore it is evenly distributed as there is 1 resource and 1 set of units).

Dependent claims 17, 18, and 25 have substantially the same scope and limitations as claim 5 as it is they are respectively the corresponding Device (17 and 18) and Non-transitory computer-readable medium claims (25). Therefore, claims 17, 18, and 25 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 6, Shapiro teaches The method according to claim 1, further comprising: in response to the access request being a write request, writing the object to the target virtual unit (Shapiro Fig. 7; Col. 9 Line 28, "FIG. 7 shows a flowchart for writing data").

Dependent claim 19 has substantially the same scope and limitations as claim 6 as it is the corresponding System claim. Therefore, claim 19 is also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 7, Shapiro teaches The method according to claim 1, further comprising: in response to the access request being a read request, reading the object from the target virtual unit (Shapiro Fig. 8; Col. 9 Lines 63-64, "FIG. 8 shows a flowchart for read data from an object in the storage pool").

Dependent claim 20 has substantially the same scope and limitations as claim 7 as it is the corresponding System claim. Therefore, claim 20 is also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132